Citation Nr: 1436335	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  11-12 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1966 to February 1971, with service in Vietnam.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO).  In October 2010, a Decision Review Officer (DRO) hearing was held at the RO; a transcript is in the record.  

In January 2012, subsequent to the certification and transfer of the claims folder to the Board, the Veteran's representative submitted additional argument and medical evidence in support of the claim on appeal, accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304.


FINDING OF FACT

The Veteran's currently diagnosed PTSD is causally related to his military service.


CONCLUSION OF LAW

The criteria for a grant of service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2013). 
As the Veteran received a Combat Aircrew Insignia award in service, it is not in dispute that he was exposed to a combat related stressor event in service.  Accordingly, the Board will turn to the question of whether he has PTSD related to his combat service.

On April 2010 VA psychiatric evaluation, the examiner concluded that the Veteran does not meet the criteria for PTSD or any Axis I diagnosis.  A March 2011 report from the Danbury Vet Center notes that the Veteran attended weekly counseling sessions to deal with his "most disturbing symptoms," including troubled sleep, disturbed dreams, mood congruent memories, painful images of wounded or killed young soldiers, and avoidance issues.  Because the March 2011 report did not specifically include a diagnosis of PTSD, the November 2011 SSOC again denied service connection based on no diagnosis of PTSD.

Subsequent to the certification and transfer of the claims folder to the Board, the Veteran submitted a December 2011 VA treatment record which states that he currently meets the DSM-IV criteria for PTSD. Additionally, a January 2012 report from the Danbury Vet Center notes that he has been receiving PTSD treatment for more than one year to deal with the "most troubling symptoms related to his service in the former Republic of Vietnam."  

VA previously denied this claim finding that there was no persuasive medical evidence of the existence of a current PTSD diagnosis.  Based on subsequent additional evidence, it is clear that he is currently diagnosed with PTSD which has been related to his service by several mental health professionals.  Accordingly, as all of the elements required for a grant of service connection for PTSD are met, service connection is granted.



ORDER

Entitlement to service connection for PTSD is granted.  



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


